929 F.2d 694Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Byron J. STEVENS, Petitioner-Appellant,v.W.K. JONES, Attorney General of North Carolina, Respondents-Appellees.
No. 91-6005.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CA-90-192-P)
Byron J. Stevens, appellant pro se.
Richard Norwood League, Special Deputy Attorney General, Raleigh, N.C., for appellees.
W.D.N.C.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Byron J. Stevens seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.1   Stevens v. Jones, CA-90-192-P (W.D.N.C. Oct. 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 We note that although the district court's holding that Stevens must file the Sec. 2254 claims concerning the calculation of his state sentence in the federal district in North Carolina where he is incarcerated is incorrect, his claims were properly dismissed on the merits